DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meredith Struby on 5/10/2021.

The application has been amended as follows: 
Claims 13-17 have been rejoined.
Claims 18 and 19 have been cancelled.

Claim 1, line 21, after the phrase “side face” the following language has been added --, wherein said first portion has a substantially circular concave central area with a central through hole and a plurality of radial holes--


opening an access to the axial cavity of the second portion of the joint prosthesis;
operating the removal element by relatively translating the removal element in relation to the second portion;
upon reaching of a stop position by the removal element, generating a detachment force, wherein the detachment force causes detachment of the second portion from the first portion of the joint prosthesis.--

The language of claim 14 has been replaced with the following -- The method of removing the joint prosthesis by means of the removal element according to claim 13 wherein said method further comprises inserting an instrument inside the axial cavity to operate the removal element.--

The language of claim 15 has been replaced with the following -- A kit comprising the joint prosthesis of claim 1 and an instrument suitable to uncouple the first portion from the second portion of the joint prosthesis.--

The language of claim 16 has been replaced with the following -- The kit for removing a joint prosthesis according to claim 15 wherein the removal element is coupled to the instrument.--



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ANN SCHILLINGER/Primary Examiner, Art Unit 3774